DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by “A Methodology for Assisted History Matching – Application to an EOR Pilot in Middle East”, Anand et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Applying Analytics to Production Workflows: Transforming Integrated Operations into Intelligent Operations”, Bravo et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Applying Analytics to Production Workflows: Transforming Integrated Operations into Intelligent Operations”, Bravo et al. (referred hereafter Bravo et al.).
Referring to claims 1, 8, and 15, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract) comprising:
Figure 5; page 6, Virtual Metering section; Figure 6; page 7, Self-Learning Reservoir Management section);
a computing device to receive data detected by the sensor (Figures 1, 3-7), the computing device comprising:
a processor (Figures 1, 3-7); and
a non-transitory computer-readable medium on which is code that is executable by the processor to perform operations (Figures 1, 3-7), the operations comprising:
performing a history match for stimulation and production using the data detected by the sensor and historical data (Figure 7; pages 7-8, Reservoir History-Matching section);
generating inferred data for completion parameters using the historical data identified during the history match (pages 2-3, Predictive Analytics section; page 5, Pattern Recognition section; pages 6-7, Expert System Rules section);
predicting stimulated area and production by inputting the inferred data into a neural network model (pages 2-3, Predictive Analytics section; page 5, Pattern Recognition section; pages 5-6, Forecast/Prediction section; Figure 4);
determining completion parameters for the wellbore using Bayesian optimization on a cost, the stimulated area, and the production from the neural network model (page 8, Real-Time Workover Operations Support Example section; Figure 8); and
outputting the completion parameters for determining completion decisions for the wellbore (page 8, Real-Time Workover Operations Support Example section; Figure 8). 
As to claims 2, and 16, Bravo et al. disclose a system/non-transitory computer-readable medium (Abstract), wherein the neural network model is a deep neural network (DNN) that is trained using surface data and production data from wellbores other than the wellbore (pages 2-3, Predictive Analytics section; page 5, Pattern Recognition section; pages 5-6, Forecast/Prediction section; Figure 4). 
Referring to claims 3, 10, and 17, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the data detected by the sensor includes positional and size information about fractures in the wellbore and sources for creating the fractures (Figures 7-8; Real-Time Workover Operations Support Example section). 
As to claims 4, 11, and 18, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the completion decisions include a number of holes to perforate, a location of holes to perforate, and a diameter for one or more perforations (Figure 8; Real-Time Workover Operations Support Example section). 
Referring to claims 5, 12, and 19, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the non-transitory computer-readable medium includes code for determining the completion parameters for the wellbore using Bayesian optimization on the cost, stimulated area, and production from the neural network model by determining completion parameters for the stimulated area and for production and cost considerations (Figure 6; page 7, Self-Learning Reservoir Management section; Figure 8; Real-Time Workover Operations Support Example section). 
As to claims 6, 13, and 20, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the inferred data includes values for parameters in addition to the parameters associated with the data from the sensor (pages 2-3, Predictive Analytics section; page 5, Pattern Recognition section; pages 6-7, Expert System Rules section). 
Referring to claims 7, 14, and 20, Bravo et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the non-transitory computer-readable medium includes code for generating the inferred data by adjusting parameter values based on a difference between values for other parameters included in the data from the sensor (pages 2-3, Predictive Analytics section; page 5, Pattern Recognition section; pages 6-7, Expert System Rules section). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864